     Case 1:19-cv-09038-GBD-SDA Document 180-1 Filed 06/11/21 Page 1 of 6



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
_______________________________________

DINO ANTOLINI,
                                                            ATTORNEYS AFFIRMATION
                       Plaintiff,
                                                             Case No.: 19-cv-09038
               -against-
AMY MCCLOSKEY, THERESA LAURENT,
DIMUR ENTERPRISES INC., EDDIE C K
CHUNG and C&S MILLENIUM REAL ESTATE LLC,

                Defendants.
_______________________________________


        Stuart H. Finkelstein, Esq., an attorney duly admitted to practice in the United States

 District Court for the Southern District Court of New York, affirms under sworn penalty of

 perjury as follows:

1. I am the attorney for DINO ANTOLINI the Plaintiff in the above captioned action.

2. I submit this Affirmation in response to the Order to Show Cause issued by the Court on

May 6, 2021.

3. This is an action under Title III of the Americans with Disabilities Act.

4.    My client Mr. Antolini has multiple disabilities in accordance with the ADA and can only

move about in a wheel chair.

5. On May 6, 2021 the Court issued its order to show cause why Stuart H. Finkelstein, Esq.

should not be sanctioned, pursuant to Fed. R. Civ. P. 37(b)2, Fed. R. Civ. P. 16(f), 28 U.S.C. §

1927 and/or the inherent powers of the Court, for violations of the Court’s March 2 order, as well

as the Court’s rulings made during Mr. Antolini’s deposition.

6. Affiant submits that no such violations occurred and the rulings from the Court
   Case 1:19-cv-09038-GBD-SDA Document 180-1 Filed 06/11/21 Page 2 of 6


 subsequent to the phone calls that I was only to say one, and only one word only, i.e.,

 “objection,” and to remain “a potted plant” was adhered to and any other objections

 were in conformity with the Federal Rules of Civil Procedure and were articulated concisely

 and in a nonsuggestive manner including declining to respond based on attorney-client

 privileged communications. A reading of the transcript will also reflect no coaching of Mr.

 Antolini took place. See Rule 30 (c) (2) An objection at the time of the examination—whether

 to evidence, to a party’s conduct, to the officer’s qualifications, to the manner of taking the

 deposition, or to any other aspect of the deposition—must be noted on the record, but the

 examination still proceeds; the testimony is taken subject to any objection. An objection must

 be stated concisely in a nonargumentative and nonsuggestive manner. A person may

 instruct a deponent not to answer only when necessary to preserve a privilege, to enforce a

 limitation ordered by the court, or to present a motion under Rule 30(d)(3). My client was

 barraged with a sick, perverted and sadistic line questioning and the deposition transcript

 reflects the objections made by affiant adhered to the F.R.C.P.

 7.   It was during the phone calls to the court where I explicitly stated the grounds for my

objections (bad faith) which is clearly delineated in Rule 30(3)(A): (A) Grounds. At any time

during a deposition, the deponent or a party may move to terminate or limit it on the ground

that it is being conducted in bad faith or in a manner that unreasonably annoys, embarrasses,

or oppresses the deponent or party. If the objecting deponent or party so demands,

the deposition must be suspended for the time necessary to obtain an order.

 8.   Throughout the deposition, and during my call to the Court I repeatedly made mention

of Rule 30 and implored defendants’ lawyer to cease his abhorrent questioning and thereafter

supplemented our position when I wrote my letter to the Court that very afternoon advising of

the situation and subsequent termination of the deposition.

      *** THE COURT: Mr. Finkelstein, I will give you a very, very brief opportunity to
 respond, because you already know I’m going to rule. Go ahead.
  Case 1:19-cv-09038-GBD-SDA Document 180-1 Filed 06/11/21 Page 3 of 6



MR. FINKELSTEIN: So I'm not sure what other lawsuits have to do with this case, Your
Honor. Each case stands on its own. But maybe it's all for naught what I'm saying, because
you already said you know how you're going to rule, so. . .
THE COURT: Yes. I'm going to be crystal clear. You may object to the form of a question or
object- - state any objection you want to any question with the word objection. You are not
permitted to instruct the witness not to answer except on privilege grounds or give any other
instructions or speak any other words than the word objection. And the purpose of that
objection is that it's preserved so that later on, if your adversary tries to use the information
elicited from that response, you have an opportunity to stop him from doing that. However,
those are the only objections that are permitted. With respect to the issue of other lawsuits,
that's a factual matter. It may be a matter of public record, it may be a waste of the seven
hours you're allotted, and your client will have whatever memory he has of -- my recollection
is there are many other lawsuits, and he'll remember off the top of his head what he
remembers. This is all –
MR. FINKELSTEIN: When you say –
THE COURT: Let me finish.
MR. FINKELSTEIN: Oh, sure.
THE COURT: No, Mr. Finkelstein. I'm still speaking
MR. FINKELSTEIN: I beg your pardon. I thought you were finished.
THE COURT: He is not – you are not permitted to say any other that the word objection.
That's all you're allowed to do. And then your client is going to answer the question unless its
privileged. If he says, what did Mr. Finkelstein say to you, he's not allowed to ask that; you're
allowed to instruct not to answer.
MR. FINKELSTEIN: Yes. Yes, I have a question. When you say it's a factual basis, these
other cases, what do you -- how is -- I don't understand what that means. What fact –
THE COURT: it is a fact. It is a fact. There's nothing privileged about whether or not there's
other litigation.
MR. FINKELSTEIN: And what does other litigation have to do with this case?
THE COURT: Relevance is not a valid objection to be made during a deposition. Period, full
stop. Again, later on, if he tries to use that and you think it's irrelevant and he tries to bring it
in at trial or on summary judgment, you objected to it, you preserved your record. But if he
wants to waste his time asking about public record information about other lawsuits,
he's allowed to waste his time doing that.
   Case 1:19-cv-09038-GBD-SDA Document 180-1 Filed 06/11/21 Page 4 of 6

MR. FINKELSTEIN: Well, that's acting in bad faith then. That's acting in bad faith then.
 THE COURT: It is not. Relevance is not a valid objection. That is not…
 MR. FINKELSTEIN: Bad faith is - -
 THE COURT: That is my ruling. If you disagree with my ruling, so be
 (Unreportable crosstalk.)
 THE COURT: That is my ruling. If you disagree with my ruling, so be it. You're allowed to
 disagree with my ruling, but I’m the Judge.
 MR. FINKELSTEIN: Oh, I know you're the judge, Your Honor. But as far as we're concerned,
 it's in bad faith. It unreasonably annoys Mr. Antolini, and there's information in that lawsuit
 that embarrasses Mr. Antolini. That’s all part of Rule 30. So I'm confused, but I'll do my best.
 I'll do my best, Judge. I'll do my best.
 THE COURT: No. Let me be clear. It is not doing your best. You are not to say any other
 word except objection. Do you understand that?


   9. Plaintiff respectfully maintains that a plain reading of Rule 30(3)(A) shows that it does
 not speak to the behavior of the deponent, but whether the questioning of the witness is
 proper. It is not if the questioner is ‘wasting his time’, rather it is if the questions are not in
 accordance with the Rule. As such, incessant questions about lawsuits that have nothing to
 do with the instant matter clearly are bad faith or in a manner that unreasonably annoys,
 embarrasses, or oppresses the deponent or party

  10.    Affiant never instructed Mr. Antolini not to answer on the basis of non privilege and

 never objected to Mr. Antolini being queried whether he authorized affiant to commence the

 instant action. See entire deposition transcript at [Dckt. No. 167-1].

        Q. MR. FINKELSTEIN: Yes. If he wants to ask those two questions, I have no issue
        with those at all. Anything else is attorney/client -- actually, that is, too, but I'll allow-
        Excuse me.

 11.    After the second call with the Court, the outrageous questioning of Mr. Antolini

continued. However, affiant was unable to seek judicial intervention pursuant to the courts’

ruling that there would be no further phone calls to him during the deposition. When defense

counsel decided to post MY arrest warrant and then question Mr. Antolini regarding MY

personal life, affiant had no choice but to terminate the deposition and elect to seek a
   Case 1:19-cv-09038-GBD-SDA Document 180-1 Filed 06/11/21 Page 5 of 6


protective order and to terminate the deposition. The clear purpose of these repeated

questions was to intimidate and scare Dino Antolini as well as were designed to unreasonably

annoy, harass, and embarrass him as well. The bad faith questioning is apparent with this line

of questioning about affiant’s personal life as it could not be rationally be calculated to lead to

the discovery of admissible evidence in this ADA litigation.

  12. There was no failure to follow the Court’s instructions. After the second phone call,

Plaintiff and his counsel made sure to adhere to the letter of the Court’s ruling. However,

defense counsel repeatedly badgered Mr. Antolini to repeat his answers over and over again,

succeeding in harassing him, even though the court reporter and affiant heard him each time

as evidenced by the transcript.

  13. Affiant was well within the Rules of Federal Procedure to instruct Plaintiff not to answer

so as to present a motion under Rule 30(d)(3).

  14. Further, affiant articulated multiple times not only during the call with the court, but

throughout the deposition of Mr. Antolini his intentions of termination and to seek court

intervention. Affiant even wrote to the court the same day of the deposition. More so,

Plaintiff’s attorney implored defense counsel to conduct himself accordingly so the deposition

could continue.

  15. Plaintiff has filed his Rule 30 Motion to Terminate his deposition.

  16. The facts, circumstances, and reasoning as to why Plaintiff nor his counsel should be

sanctioned pursuant to the Court’s authority is more fully set forth in the accompanying

Memorandum of Law.

  17. Respectfully, for the reasons set forth above the Court should not sanction Plaintiff or

his counsel. Plaintiff prays that this court view the record in its entirety and rule accordingly on

Plaintiff’s pending Motion at Dckt. No. 177.
Case 1:19-cv-09038-GBD-SDA Document 180-1 Filed 06/11/21 Page 6 of 6




  Dated: June 11, 2021
  Syosset, New York


                                    ________/S_______________
                                    Stuart H. Finkelstein, Esq.
                                    Attorney for Plaintiff
                                    Finkelstein Law Group
                                    338 Jericho Turnpike Syosset
                                    New York 11791
                                    (718) 261-4900
